Case 4:21-cv-00672-P Document 1-1 Filed 05/21/21   Page 1 of 3 PageID 7




           EXHIBITA
     Case 4:21-cv-00672-P Document 1-1 Filed 05/21/21             Page 2 of 3 PageID 8



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

KATHLYN CAROL BELLAU,                            §
                                                 §
        Plaintiff,                               §
                                                 §
V.                                                      CIVIL ACTION NO. FY
                                                 §
                                                 §        JURY TRIAL DEMANDED
BIG LOTS STORES, INC.,                           §
                                                 §
        Defendant.



                   DEFENDANT’S INDEX OF MATTERS BEING FILED


        Defendant Big Lots, Inc. files this Index of Matters Being Filed pursuant to

Local Rule 81 of the Northern District of Texas, as follows:

        (1)      All Executed Process:

                      x   Civil Process Request Form for Big Lots, Inc.
                      x   Citation and Affidavit of Service

        (2)      All State Court Pleadings:

                      x   Plaintiff's Original Petition filed April 14, 2021
                      x   Plaintiff’s First Amended Petition filed April 26, 2021
                      x   Defendant's Original Answer filed May 13, 2021

        (3)      State Court Case Summary

        (4)      List of all Counsel of Record




BELLAU/DEFENDANT BIG LOTS, INC.
NOTICE OF REMOVAL -INDEX
                                                                                    1|P A G E
     Case 4:21-cv-00672-P Document 1-1 Filed 05/21/21         Page 3 of 3 PageID 9




                                  CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on May 21, 2021 the foregoing was
electronically filed, as required by the United States District Court for the Northern
District of Texas, using the Court’s CM/ECF filing system, which will provide notice
and a copy of this document, with attachments, to the following, who are indicated
to be registered ECF filers in the United States District Court for the Northern
District of Texas:

ROBERT HASLAM                            ‫܆‬   E-MAIL
State Bar No. 09201900                   ‫܆‬   HAND DELIVERY
The Haslam Firm                          ‫܆‬   FACSIMILE
555 South Summit Avenue                  ‫܆‬   OVERNIGHT MAIL
Fort Worth, Texas 76104                  ‫܆‬   REGULAR, FIRST CLASS MAIL
817-332-3115 Telephone
                                         ‫܆‬   E-SERVICE (E-SERVICE ONLY)
817-332-3148 Facsimile
robert@hg555.com                         ‫܈‬   E-FILE (E-FILE AND SERVICE)
carrie@hg555.com                         ‫܆‬   CERTIFIED MAIL/RETURN RECEIPT
        Counsel for Plaintiff                REQUESTED



                                                 /s/ Zach T. Mayer
                                                    Zach T. Mayer




BELLAU/DEFENDANT BIG LOTS, INC.
NOTICE OF REMOVAL -INDEX
                                                                             2|P A G E
